Citation Nr: 1139726	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  07-03 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for discogenic disease of L5-S1 with facet arthropathy and spinal stenosis with straightening of the lumbar lordosis (low back disability).

2.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the left knee.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel

INTRODUCTION

The Veteran served on active duty from January 1976 to January 1996.

This matter came to the Board of Veterans' Appeals (Board) initially on appeal of a January 2006 rating decision, in which the RO, in pertinent part, denied the Veteran's claim for an increased rating for his low back disability and granted service connection for degenerative arthritis of the left knee and assigned an initial 10 percent disability rating, effective July 12, 2005.  

In a November 2010 decision, the Board, in part, affirmed the 10 percent ratings for the Veteran's low back and left knee disabilities and awarded an initial 10 percent rating for left lower extremity neurological manifestations associated with the Veteran's low back disability.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  By an April 2011 Order, the Court granted the parties' joint motion for a partial remand (JMR) and vacated the portion of the Board's November 2010 decision, which had denied ratings in excess of 10 percent for the Veteran's low back and left knee disabilities, remanding the case back to the Board for action consistent with the JMR.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The premise of the JMR was that the Veteran's low back and left knee disabilities have worsened since they were last evaluated.  As such, a remand is necessary to provide the Veteran with a contemporaneous examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  This should be done.
 
On remand, any outstanding treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any VA treatment records from July 2004 to the present.  All records and responses received should be associated with the claims file.  

2.  Send the Veteran and his representative a letter requesting that he identify any healthcare providers who have treated him for either his low back and/or left knee disabilities since July 2004.  If the Veteran identifies any records, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  

3.  Then schedule the Veteran for a VA examination to determine the nature and severity of his service-connected left knee disability.  The examiner should:

a)  determine in degrees the range of motion in the Veteran's left knee and fully describe any pain, weakness, excess fatigability, and incoordination present in the left knee during range of motion testing; and, to the fullest extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the affected joint due to pain and weakness; 

b)  determine, to the fullest extent possible, the degree of limitation, if any, caused by periods of flare-ups of the left knee; and if such an opinion cannot be provided, the examiner should provide a full explanation as to why such an opinion cannot be provided; and  

c)  determine whether, and to what extent, the Veteran has any lateral instability or recurrent subluxation in the left knee.

4.  Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected low back disability.  The examiner should:

a)  determine in degrees the range of motion in the Veteran's lumbosacral spine and should fully describe any pain, weakness, excess fatigability, and incoordination present during range of motion testing; and, to the fullest extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the affected joint due to pain and weakness or during flare-ups;  

b)  determine whether the Veteran has been prescribed any bed rest during the course of his appeal to treat his back, and if so indicate the duration (meaning number of weeks) of such treatment; 

c)  determine the severity of any neurological impairment caused by the Veteran's low back disability; and  

d)  determine whether the Veteran has any ankylosis in his spine, and, if so, determine whether the ankylosis is favorable or unfavorable.

5.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


